 In the Matter of NORTHWEST MAGNESITE COMPANYandUNITEDCEMENT, LIME AND GYPSUM WORKERS INTERNATIONAL UNION,AFFILIATED WITH THE AMERICAN FEDERATION OF LABORCase No R-3994 -Decided July 8,1942Investigation and Certification of Representatives:stipulation foi certificationrpon consent electionMr E A Garber,of Chewelah, Wash, for the CompanyMr Melvin Ferron,of Chewelah, Wash, for the A F of LMr Robert Hollowwa,of Chewelah, Wash, for the C. I 0Mr David Karasick,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon petition duly filed by United Cement, Lime and GypsumWorkers International Union, affiliated with the A. F. of L, hereincalled the A F. of L , alleging that a question affecting commercehad arisen concerning the representation of employees of NorthwestMagnesiteCompany, herein called the Company, engaged in Chewe-lah,Washington, in the manufacture of dead burned magnesite andthermax, the National Labor Relations Board provided for an appro-priate hearing upon due noticeOn May 21, 1942, before a hearingwas held, the Company, the A F of L, the C I 0, and the Re-gionalDirector for the Nineteenth Region (Seattle,Washington)entered into a "STIPULATION FORCERTIFICATIONUPON CONSENTELECTIONPursuant to the stipulation, an election by secret ballot was con-ducted on June 9, 1942, under the direction and supervision of theRegional Director among all production and maintenance employeesof the Company at its Chewelah, Washington, operation, excluding allclerical employees, supervisory employees, and watchmen, to deter-mine whether they desired to be represented by the A F. of L, bythe C I O , or by neitherOn June 11, 1942, the Regional Directorissued and duly served upon the parties an Election Report on theballotNo objections to the conduct of the ballot or to the ElectionReport have been filed by any of the parties.42 N L R B, No 48215 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to the balloting and its results, the Regional Director reportedas follows`Total on eligibility list------------------------------------706Total ballots cast----------------------------------------597Total ballots challenged----------------------------------0Total blank ballots---------------------------------------0Total void ballots ----------------------------------------0Total ialid votes counted---------------------------------597Votes cast foi International Union of Mine, Mill and SmelterWoikers, C _I 0---------------------------------------344Votes cast for United Cement, Lime and Gypsum WorkersInternational Union, A F of L-------------------------23Votes cast for neither------------------------------------230Upon the basis of the stipulation, the Election Repoit, and theentire record in the case, the Board makes the following.FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Northwest Magnesite Company, Chewelah,Washington, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act2All production and maintenance employees. of the Companyat its Chewelah, Washington, operation, excluding clerical employees,supervisory employees, and watchmen constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act3International Union of Mine, Mill and Smelter Workers, affili-ated with the Congress of Industrial Organizations, has been desig-nated and selected by a majority of employees in the above unit astheir representative for the purposes of collective bargaining andis the exclusive representative of all employees in said unit, withinthe meaning of Section 9 (a) of the ActCERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act,IT IS HEREBY CERTIFIED that International Union of Mine, Mill andSmelterWorkers, affiliated with the Congress of Industrial Organi-zations, has been designated and selected by a majority of all produc-tion and maintenance employees of the Company at its Chewelah,Washington, operation, excluding clerical employees, supervisory em-ployees, and watchmen, as their representative for the purposes of0 NOWPHWEST MAGNESITE^ COMPANY217collective bargaining, and that, pursuant to Section 9 (a) of the "Act,International Union of Mine, Mill and Smelter Workers, affiliatedwith the Congress of Industrial Organizations, is the exclusive rep-resentative of all such employees for the purposes of collective bar-gaining with respect to rates of pay, wages, hours of employment,and other conditions of employment.